 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SHAILIKA S. KOTIYA (CABN 308758)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7443
 7        Facsimile: (415) 436-7234
          shailika.kotiya@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE NO. 03-CR-00063-09 CRB
                                                     )
14                  Plaintiff,                       )
                                                     )  NOTICE OF DISMISSAL : ORDER
15      v.                                           )
                                                     )
16   NOE ROMERO, a/k/a “Noe Romero Flores”,          )
                                                     )
17                  Defendant.                       )
                                                     )
18                                                   )

19           With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
20 States Attorney for the Northern District of California dismisses the above Superseding Indictment

21 against NOE ROMERO, without prejudice.

22 DATED:                                                       Respectfully submitted,
23                                                              DAVID L. ANDERSON
                                                                United States Attorney
24

25                                                                       /s/
                                                                SHAILIKA S. KOTIYA
26                                                              Deputy Chief, OCDETF
27

28

     NOTICE OF DISMISSAL AND ORDER
     NO. 03-CR-00063-09 CRB
 1                                                 ORDER

 2            Leave is granted to the government to dismiss the Superseding Indictment against NOE

 3 ROMERO, without prejudice.

 4

 5 Date: December 5, 2019
                                                THE HONORABLE CHARLES R. BREYER
 6                                              United States District Judge

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF DISMISSAL AND ORDER
     NO. 03-CR-00063-09 CRB
